Citation Nr: 1532463	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-33 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to August 1988.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2015 the Veteran withdrew his request for a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran most recently underwent a VA audiological examination in connection with his claim in July 2014.  He subsequently submitted a June 2015 private audiological examination.  The examination does not include a speech discrimination score or puretone threshold at 30000 Hertz for the right ear and includes a note that "portions of the audiogram were inconsistent."  However, giving the Veteran the benefit of the doubt, the Board finds it could indicate a worsening of the Veteran's right ear hearing loss.  Therefore, the Board finds a new VA audiological examination to assess the current severity of the Veteran's right ear hearing loss is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The Board also notes that a VA treatment record from April 9, 2009 notes that the Veteran underwent an audiogram on that date.  However, the specific results of that audiogram are not included in the VA treatment records associated with the Veteran's claims file.  On remand, a copy of those audiogram results should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA audiological examination to assess the current severity of his right ear hearing loss.

2. Obtain a copy of the Veteran's April 9, 2009 audiogram conducted at the Hampton VA Medical Center.

3. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



